PER CURIAM.
Because Appellant was extradited to Ohio, his underlying petition for writ of habeas corpus has been rendered moot and the appeal is dismissed. See Young v. State , 104 So. 3d 1100 (Fla. 2d DCA 2012) (unpublished disposition) (dismissing appeal, holding the fact that the defendant *559was extradited rendered his underlying petition for writ of habeas corpus moot); see also M.M. v. Wood , 152 So. 3d 1280, 1281 (Fla. 1st DCA 2015) (concluding that "while the issue [of first impression] may conceivably recur, it will not necessarily evade review if it does so" and declining "to exercise our jurisdiction to address a question that has been rendered moot by petitioner's release from secure detention").
DISMISSED .
B.L. Thomas, C.J., and Bilbrey and Jay, JJ., concur.